Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s After Final response and amendment filed is acknowledged and entered. Claims 1-21 are pending for examination. Currently claims 1, 17-18 are amended. Some of the subject matter of amended claims 17-18 has been added to currently amended claim 1.  Claim 1 is independent claims and claims 2-21 depend from claim 1.

Response to Arguments
2.	Applicant’s arguments, see pages 10-12, filed 07/06/2021, with respect to rejection of independent claim 1 and its subsequent claims 2-21 have been fully considered and are persuasive.  Specifically, Applicant’s arguments, see pages 10-12 point a specific advantage over prior art for Internet transactions between buyers and dealers of vehicles stating, “ 
The combination of elements of the claimed invention, as summarized above, solves the Internet-centric problems associated with static inventory, consumer price haggling, and ranking pluralities of simultaneous bids among dealer offers on the same vehicles. Most importantly, the solution solves these problems without just using the low price submitted by each dealer, but instead by automatically calculating a higher price at which the vehicle could be sold under different circumstances. This includes automatically computing a final price that accounts for each buyer’s entered search radius, automatically ranking based on each buyer-dealer distance and each dealer’s price and automatically matching bids to dealers to insure the earliest bidder gets any available vehicle at their desired price. This combination of elements allows dealers to get better pricing for vehicles sold through the system (without requiring the dealer to enter any alternative pricing information, aside from the low price), while simultaneously allowing buyers to name their own price, thereby avoiding price gouging and discouraging buyers from submitting unrealistically low bids. The automatic computational adjustments to the low prices submitted by the dealers and the logarithmic scaling based on the search radius submitted by the buyers makes this possible, while time stamping ensures that the earliest bidder gets matched when vehicles are available.”

 
Allowable Subject Matter
3.	Claims 1-21 are allowed. Claim 1 is independent claim and claims 2-21 depend from claim 1.
The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs filed  02/11/2021 and 11/05/2021.  
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including Non-Final rejection mailed 03/09/2021 and Final Office Action mailed 05/12/2021 outlining the reasons for overcoming the rejections submitted in the Office Action filed 05/12/2021 to overcome rejection of claims 1-21 under 35 USC 1-21 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 
The prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising receiving a buyer bid and a search radius from a first computer interface from each buyer among the plurality of  buyers, wherein the buyer bid includes an amount each buyer is willing to pay for purchase of a vehicle having a vehicle type and a plurality of specified characteristics, and the search radius corresponds to a maximum distance each buyer is willing to travel to any dealer to purchase the vehicle, wherein each vehicle offered by each dealer is unique but corresponds to the vehicle type and the plurality of specified characteristics, and wherein each vehicle shares a manufacture suggested retail price (MSRP), recording a time stamp for each buyer bid , the time when each buyer bid was .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



A.	Best prior art references cited in the non-final rejection mailed 03/09/2021 are applicable which are reproduced below:
	(i)	Seergy et al. [US 20120036033 A1] cited in the IDS filed 2/11/2021 discloses an intermediary system facilitating automobile transactions between dealers/sellers of automobiles and buyers, wherein both dealers/sellers and buyers operating through own computer interfaces [see Abstract, Fig.4, and paras 0038—0059].  Seergy et al. discloses the system receiving a buyer’s bid that he would like to pay for a specific vehicle including car’s specification and a certain radius that he would be interested in dealers to purchase, and receiving from one or more seller’s bids that they would like to sell the car including characteristics of the car. All this data from buyers and sellers is stored in an Automobile market database.  Buyers’ bids are provided to the sellers and the one or more sellers selects a buyer’s bid including price and delivery option based on the buyer’s location and execute the sale/purchase transaction.
(ii)	Inghelbrecht et al. [US Patent 8,521, 615 B2] cited in the IDS filed 2/11/2021 discloses a “Vehicle data system” for sales generation with a vehicle data system. A user is presented with the required vehicle configuration with an upfront price offered by a dealer and offered the opportunity to purchase the vehicle in a user specified geographical locale [see Fig.3, Abstract, col.13, lines].  A search radius with a zip code and by providing a range say within 500 miles by a user is considered for optimizing the selection of a vehicle and a dealer [see col.13, lines 9-24]. Col.27, lines 30-40 disclose  that the vehicle data system operates a revers auction based on a dealer bidding , so that the  dealers can  bid on presenting upfront pricing to the user, such that the lower the price a dealer bids, the higher priority they will be in the vehicle data system (for example, priority placement and first price presented to user) and in response users will be able to view dealers bids in a user-selected radius of the user's zip code and select a winning bidder.

	(iv)	Fisher [US 20190172128 A1] discloses a system and method for vehicle auction system comprising sellers listing vehicles for sale, facilitating transactions by providing an online portal and the system mandating a set of  maximum floor and maximum ceiling prices.
	(v) 	Ferreira [US 20050065853 A1; cited in the IDS filed 2/11/2021] discloses a revers auction system and method for providing a consumer seeking a specified automobile available within a vehicle database with a plurality of dealer bids to sell the selected automobile from which the consumer may select the desired dealer and bid to consummate the transaction [see Abstract].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625